DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 9-12, 15, 18 & 20 are amended. Claim 21 is newly added. Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0363747 A1) in view of Tucker (WO 2017035257 A1) and Lepp (US 2008/0241643 A1).
Regarding claim 1, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]), wherein the redox battery flow system is operated by charging and discharging via oxidation and reduction of first and second electrolytes ([0020]).					  					However, Evans is silent as to a method of operating the redox flow battery system in which: (i) during a first condition, including when a redox flow battery system is in a dry state without water and liquid solvents, (ii) adding first and second amounts of dry electrolyte precursor corresponding to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode including when the redox flow battery system is being charged or discharged, (iii) fluidly couple the redox flow battery system to a field hydration system, the field hydration system including a water supply pump coupled to a water source, (iv) supply water from the first hydration system to the redox flow battery system, wherein the redox flow battery system would remain in the dry state without the water from the field hydration system; and (v) stopping, via a controller of the redox flow battery system controlling one or more actuators, the supply of water from the field hydration system to the redox flow battery system in response to a conductivity of the supplied water increasing above a threshold conductivity as determined by the controller, the conductivity determined using signals received from a conductivity sensor of the field hydration system. Evans is also silent as to the controller comprising executable instructions stored in non-transitory memory thereon.
Tucker teaches a redox flow battery system in which during a first condition, including when the redox flow battery system is in a dry state without water and liquid solvents, mixing first and second amounts of dry electrolyte precursors with locally available water (i.e with respect to a location of the manufacturing facility of the redox flow battery) and adding the respectively formed first and second electrolytes into first and second electrolyte chambers, wherein the first and second amounts correspond to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode, including when the redox flow battery system is being charged or discharged ([0034]-[0035], [0061] & [0084]). Tucker further teaches the performance of the redox flow battery being affected by the conductivity of the water supplied to the first and second electrolyte chambers ([0061]). Specifically, the use of deionized water was found to result in better cell performance in relation to cells using domestic tap water or local creek water which have higher conductivities ([0061]). Tucker discloses the redox flow battery system being operated by discharging via oxidation and reduction of the first and second electrolytes and performing charging via replacement of the active material instead of recharging by providing electricity ([0026] & [0032]-[0034]).		While Tucker is silent as to the claimed specific steps of adding the first and second amounts of electrolyte precursor to respective first and second electrolyte chambers before adding water, it is noted that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV (C). Moreover, while Tucker is silent as to the first condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III. Additionally, while Tucker’s inventive concept avoids limitations such as pH control, hydrogen-evolution side reaction, precipitation of iron salts, and durability commonly associated with the electrochemical charging cycle of redox flow batteries ([0025]), Tucker also noted that said limitations have been overcome in recent years through decreased hydrogen generation during charging; increased iron plating density and efficiency; preventing precipitation of iron salts via complexation; and, manipulation of the redox window through modification of the iron ligand present in solution ([0031]). Accordingly, one skilled in the art would have found it obvious to alternatively perform charging of the redox flow battery by electricity such that charging occurs via oxidation and reduction of the first and second electrolytes. “Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment”. See MPEP 2144.07. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a water source in order to facilitate the filling of the first and second electrolyte chambers instead of the manual method of filling described by Tucker above.				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use dry electrolytes because its provides several benefits such as reduced delivery cost of the redox flow battery system since there is no water or other solvent to be transported from the manufacturing facility to the end user and increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). While Tucker teaches manually mixing the dry electrolyte with water, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump and a water pipe each coupled to a locally available water source in order to facilitate the filling of the first and second electrolyte chambers instead of the laborious method of manual filling method described by Tucker above. Furthermore, the controller of Evans which is employed to actuate pumps 30 and 32 to control electrolyte flow through the cell 18, or to perform other control functions can be used to similarly activate a water supply pump of the field hydration system such that water from the water source can flow to the positive and negative electrolyte chambers via a water pipe using, for instance, sensors for determining the liquid level in the positive and negative electrolyte chambers during the first condition. Moreover, Tucker teaches that use of tap water or creek water instead of deionized water, which has lower conductivity, was found to reduce cell performance ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal conductivity in order to optimize the cell performance ([0093]). It is further noted that when the conductivity of the electrolyte increases beyond a certain value, the cell power decreases due to mass-transport limitations which restrict peak power as taught by Tucker (Figs. 6B-C; [0062]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).  While Tucker is silent as to the stopping being done by a controller controlling one or more actuators, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In addition, one of ordinary skill in the art readily understands that the flow of a liquid in the redox flow battery system can be controlled by a controller controlling one or more actuators as evidenced by Evans ([0021]). Furthermore, since the conductivity of the water provided to the first and second electrolyte chambers is result effective variable which affects cell performance, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to monitor the conductivity of the water supplied to the redox flow battery cell using a conductivity sensor to optimize performance of the redox flow battery cell. It is also noted that Evans teaches the use of various sensors for determining properties of various fluids within a redox flow battery system ([0021]). 													Lepp teaches a redox flow battery system comprising a redox flow battery cell; positive and negative electrolyte compartments, detachable fluid connection structures including pipes for supplying or discharging positive and negative electrolytes to/from the respective positive and negative electrolytes compartments from/to the redox flow battery cell ([0022]-[0031] & [0065]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to detachably fluidly couple the field hydration system to the first and second electrolyte chambers of the redox flow battery system in order to attach/detach the pipes from the first and second electrolyte chambers to provide a system that is modularly customized for a wide variety of different capacity needs as taught by Lepp ([0067]). Moreover, a detachable piping structure allows a more flexible configuration of the redox flow system and enables deployment in locations with limited or irregular space constraints as taught by Lepp ([0066]). Similarly, it would have been obvious to detachably fluidly couple the water supply pump and water pipe of the field hydration system to a water source in order to allow flexibility in the water source. For instance, if the water source is a water tank, then the tank can be designed to hold a certain amount of water capable of delivering a desired battery capacity, output and the like. Furthermore, by fluidly detachably coupling the water supply pump to the water source, other possible sources of water (i.e second water tank or water source external to the redox flow battery system) can be used to improve system redundancy.		
Regarding claim 3, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Lepp renders obvious the use of a detachably fluidly coupleable field hydration system to be connected by way of one or more inlets and outlets to and from first and second electrolyte chambers, each of the first and second electrolyte chambers comprising negative and positive electrolyte chambers in view of allowing flexibility in the water source and a redox flow battery which can be modified to different capacity needs as noted above. The field hydration system of Tucker comprises water which is used to prepare electrolytes for both negative and positive terminals of the redox flow battery Furthermore, while Tucker teaches manually supplying water to the first and second electrolyte chambers, it would have been obvious to use a water supply pump for supplying water form a supply source (i.e water tank, creek water or locally available water) in view of speed and efficiency. Tucker also describes specific advantages of using dry electrolytes of reduced delivery costs of the redox flow battery system due to absence of water or other solvent to be transported from the manufacturing facility to the end user at a separate end-use location as well as increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). Accordingly, the redox flow battery delivered at the end-use location can be used as a fixed location, non-portable, on site energy storage once the redox flow battery is in operation after initiating the supply of water from the field hydration system. In addition, a filtration system at least including an ion filter would have been obvious to the one of ordinary skill in the art to implement in light of Tucker’s disclosure regarding the effect of the conductivity on cell performance (i.e cell power). Furthermore, other claimed components such as bypass and diverter valves for directing water to drain and to the negative and positive electrolyte chambers are similarly found to be known suitable components for directing water from a water supply source to the negative and positive electrolyte chambers while allowing a portion of the water to flow to drain in instances where the conductivity of the water source, measured using a sensor, is above a predetermined threshold which would be detrimental to cell performance as discussed in Tucker. 	
Regarding claim 13, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches, during the first condition, prior to coupling the field hydration system to the redox flow battery system, assembling the redox flow battery system and transporting the assembled redox flow battery system from a battery manufacturing facility to an end-use location different from the battery manufacturing facility ([0034]).
Regarding claim 14, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches wherein fluidly coupling the redox flow battery system to a field hydration system is performed at the end-use location during the first condition ([0034]-[0035]).  
Regarding claim 15, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to a positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]). 					However, Evans is silent as to dry electrolytes located in the positive and negative electrolyte chambers with less than a threshold amount of solvents; a field hydration system detachably fluidly coupled to the positive and negative electrolyte chambers of the redox flow battery system and detachably fluidly coupled to a water source arranged externally to the redox flow battery; and a controller which activates a water supply pump of the field hydration system configured to flow water from the water source to the positive and negative electrolyte chambers.		Tucker teaches a redox flow battery system comprising dry electrolyte provided in the form a tablet or packet which can be mixed manually with a locally available water source before supplying the resulting liquid electrolyte to redox flow battery ([0034]-[0035]). Tucker further discloses the redox flow battery system being operated by discharging via oxidation and reduction of the first and second electrolytes and performing charging via replacement of the active material instead of recharging by providing electricity ([0026] & [0032]-[0034]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use dry electrolytes because its provides several benefits such as reduced delivery cost of the redox flow battery system since there is not water or other solvent to be transported from the manufacturing facility to the end user and increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). While Tucker teaches manually mixing the dry electrolyte with water, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a locally available water source in order to facilitate the filling of the first and second electrolyte chambers instead of the laborious method of manual filling described by Tucker above. Additionally, while Tucker’s inventive concept avoids limitations such as pH control, hydrogen-evolution side reaction, precipitation of iron salts, and durability commonly associated with the electrochemical charging cycle of redox flow batteries ([0025]), Tucker also noted that said limitations have been overcome in recent years through decreased hydrogen generation during charging; increased iron plating density and efficiency; preventing precipitation of iron salts via complexation; and, manipulation of the redox window through modification of the iron ligand present in solution ([0031]). Accordingly, one skilled in the art would have found it obvious to alternatively perform charging of the redox flow battery by electricity such that charging occurs via oxidation and reduction of the first and second electrolytes. “Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment”. See MPEP 2144.07. Furthermore, the controller of Evans which is employed to actuate pumps 30 and 32 to control electrolyte flow through the cell 18, or to perform other control functions can be used to similarly activates a water supply pump of the field hydration system such water from the water source can flow to the positive and negative electrolyte chambers.						Lepp teaches a redox flow battery system comprising a redox flow battery cell; positive and negative electrolyte compartments, detachable fluid connection structures including pipes for supplying or discharging positive and negative electrolytes to/from the respective positive and negative electrolytes compartments from/to the redox flow battery cell ([0022]-[0031]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to detachably fluidly couple the field hydration system to the first and second electrolyte chambers of the redox flow battery system in order to attach/detach the pipes from the first and second electrolyte chambers to provide a system that is modularly customized for a wide variety of different capacity needs as taught by Lepp ([0067]). Moreover, a detachable piping structure allows flexible configuration of the redox flow system and enables deployment in locations with limited or irregular space constraints as taught by Lepp ([0066]). Similarly, it would have been obvious to detachably fluidly couple the water supply pump and water pipe of the field hydration system to a water source in order to allow flexibility in the water source. For instance, if the water source is a water tank, then the tank can be designed to hold a certain amount of water capable of delivering a desired battery capacity, output and the like. Furthermore, by fluidly detachably coupling the water supply pump to the water source, other possible sources of water (i.e second water tank or water source external to the redox flow battery system) can be used to improve system redundancy.						Lepp renders obvious the use of a detachably fluidly coupleable field hydration system to be connected by way of one or more inlets and outlets to and from first and second electrolyte chambers, each of the first and second electrolyte chambers comprising negative and positive electrolyte chambers in view of allowing flexibility in the water source and a redox flow battery which can be modified to different capacity needs as noted above. The field hydration system of Tucker comprises water which is used to prepare electrolytes for both negative and positive terminals of the redox flow battery Furthermore, while Tucker teaches manually supplying water to the first and second electrolyte chambers, it would have been obvious to use a water supply pump for supplying water form a supply source (i.e water tank, creek water or locally available water) in view of speed and efficiency. Tucker also describes specific advantages of using dry electrolytes of reduced delivery costs of the redox flow battery system due to absence of water or other solvent to be transported from the manufacturing facility to the end user at a separate end-use location as well as increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). Accordingly, the redox flow battery delivered at the end-use location can be used as a fixed location, non-portable, on site energy storage once the redox flow battery is in operation after initiating the supply of water from the field hydration system.

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2014/0363747 A1), Tucker (WO 2017035257 A1) and Lepp (US 2008/0241643 A1), as applied to claims 1, 3 & 13-15 above, and further in view of Sahu (US 2010/0092813 A1).  
Regarding claim 2, Evans as modified by Tucker and Lepp teaches the method of claim 1 as shown above. Tucker further teaches wherein during a second condition, including when the redox flow battery system is in a wet state with greater than a threshold amount of water therein, directing the water to the first electrolyte chamber (i.e wherein the threshold amount of water can be set to 0 L such that the supplied water is directed to the first electrolyte chamber to be mixed with the first dry electrolyte precursor) but is silent as to in response to a first electrolyte chamber liquid level reaching a first threshold level, raising a temperature of the first electrolyte chamber to a first threshold temperature, the first threshold temperature being greater than an ambient temperature.											Sahu teaches a method of operating a redox flow battery system including a redox flow cell (100) and first and second electrolyte chambers (120+122), the method comprising raising a temperature of the first and second electrolyte chambers to a first threshold temperature (i.e between about 30°C and 50°C) which is greater than an ambient temperature (i.e generally around 25°C (Fig. 1; [0011] & [0027]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to raise the temperature of the first electrolyte chamber to a first threshold temperature which is greater than an ambient temperature in order to ensure optimal operation of the redox flow battery as taught by Sahu ([0011]). While Sahu is silent as to raising the temperature in response to a first electrolyte chamber liquid level reaching a first threshold level, it is noted that the first threshold level can be equated to the minimum volume of the electrolyte necessary to be supplied to the redox flow battery in order to perform the redox reactions. Thus, it would have been obvious to raise the temperature of the first electrolyte chamber to a first threshold temperature once the first electrolyte chamber contains the minimum volume of electrolyte necessary for the redox reactions. Furthermore, it is noted that the above described process necessarily occurs before operating the redox flow battery since it will take at least some time to heat the first and second electrolyte chambers in order to ensure optimal performance of the redox flow battery. While Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.				
Regarding claim 4, Evans as modified by Tucker, Lepp and Sahu teaches the method of claim 2 as noted above. Furthermore, it would have been obvious to one of ordinary skill in the art, during the second condition, in response to the first electrolyte chamber liquid level reaching the first threshold level, to recirculate the first electrolyte with a circulation pump fluidly coupled to the first electrolyte chamber between the first electrolyte chamber and the redox flow battery since the first electrolyte chamber liquid level corresponds to the minimum volume necessary to perform redox reactions. While Tucker is silent as to the second condition being determined by a controller, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04 III.
	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Evans (US 2014/0363747 A1) in view of Tucker (WO 2017035257 A1), Lepp (US 2008/0241643 A1) and Evans (US 20150/255824 A1, hereinafter referred to as Evans’824 for citation purposes)
Regarding claim 20, Evans teaches a redox flow battery system comprising: a redox flow battery cell (18) fluidly coupled to a positive and negative electrolyte chambers (50+52) and a controller (80) with executable instructions thereon (Fig. 0 & [0021]). 					However, Evans is silent as to, during a first condition, including when a redox flow battery system is in a dry state without water and liquid solvents, adding first and second amounts of dry electrolyte precursor corresponding to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode including whn the redox flow battery system is being charged or discharged, fluidly couple the redox flow batteyr system to a field hydration system, the field hydration system including a water supply pump coupled to a water source, and supply water from the first hydration system to the redoc flow battery system, wherein the redox flow battery system would remain in the dry state without the water from the field hydration system. Evans is also silent as to the controller comprising executable instructions stored in non-transitory memory thereon.
Tucker teaches a redox flow battery system in which during a first condition, including when the redox flow battery system is in a dry state without water and liquid solvents, mixing first and second amounts of dry electrolyte precursors with locally available water (i.e with respect to a location of the manufacturing facility of the redox flow battery) and adding the respectively formed first and second electrolytes into first and second electrolyte chambers, wherein the first and second amounts correspond to a desired concentration of first and second electrolytes in the first and second electrolyte chambers during an operating mode, including when the redox flow battery system is being charged or discharged ([0034]-[0035], [0061] & [0084]). Tucker further teaches the performance of the redox flow battery being affected by the conductivity of the water supplied to the first and second electrolyte chambers ([0061]). Specifically, the use of deionized water was found to result in better cell performance in relation to cells using domestic tap water or local creek water which have higher conductivities ([0061]).		While Tucker is silent as to the claimed specific steps of adding the first and second amounts of electrolyte precursor to respective first and second electrolyte chambers before adding water, it is noted that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV (C). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a water source in order to facilitate the filling of the first and second electrolyte chambers instead of the manual method of filling described by Tucker above.										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use dry electrolytes because its provides several benefits such as reduced delivery cost of the redox flow battery system since there is not water or other solvent to be transported from the manufacturing facility to the end user and increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). While Tucker teaches manually mixing the dry electrolyte with water, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to fluidly connect the redox flow battery system to a field hydration system comprising a water supply pump coupled to a locally available water source in order to facilitate the filling of the first and second electrolyte chambers instead of the laborious method of manual filling described by Tucker above. Furthermore, the controller of Evans which is employed to actuate pumps 30 and 32 to control electrolyte flow through the cell 18, or to perform other control functions can be used to similarly activates a water supply pump of the field hydration system such water from the water source can flow to the positive and negative electrolyte chambers. Moreover, Tucker teaches that use of tap water or creek water instead of deionized water, which has lower conductivity, was found to reduce cell performance ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal conductivity in order to optimize the cell performance ([0093]). It is further noted that when the conductivity of the electrolyte increases beyond a certain value, the cell power decreases due to mass-transport limitations which restrict peak power as taught by Tucker (Figs. 6B-C; [0062]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).  While Tucker is silent as to the stopping being done by a controller controlling one or more actuators, it is noted that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In addition, one of ordinary skill in the art readily understands that the flow of a liquid in the redox flow battery system can be controlled by a controller controlling one or more actuators as evidenced by Evans ([0021]). Furthermore, since the conductivity of the water provided to the first and second electrolyte chambers is result effective variable which affects cell performance, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to monitor the conductivity of the water supplied to the redox flow battery cell using a conductivity sensor to optimize performance of the redox flow battery cell. It is also noted that Evans teaches the use of various sensors for determining properties of various fluids within a redox flow battery system ([0021]).												Lepp teaches a redox flow battery system comprising a redox flow battery cell; positive and negative electrolyte compartments, detachable fluid connection structures including pipes for supplying or discharging positive and negative electrolytes to/from the respective positive and negative electrolytes compartments from/to the redox flow battery cell ([0022]-[0031] & [0065]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to detachably fluidly couple the field hydration system to the first and second electrolyte chambers of the redox flow battery system in order to attach/detach the pipes from the first and second electrolyte chambers to provide a system that is modularly customized for a wide variety of different capacity needs as taught by Lepp ([0067]). Moreover, a detachable piping structure allows a more flexible configuration of the redox flow system and enables deployment in locations with limited or irregular space constraints as taught by Lepp ([0066]). Similarly, it would have been obvious to detachably fluidly couple the water supply pump and water pipe of the field hydration system to a water source in order to allow flexibility in the water source. For instance, if the water source is a water tank, then the tank can be designed to hold a certain amount of water capable of delivering a desired battery capacity, output and the like. Furthermore, by fluidly detachably coupling the water supply pump to the water source, other possible sources of water (i.e second water tank or water source external to the redox flow battery system) can be used to improve system redundancy.					Moreover, the use of a controller with executable instructions stored in non-transitory memory for controlling the operations of the redox-flow battery would have been obvious in view of Evans’824 ([0073]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.				While modified Evans is silent as to operating the redox flow battery in at least one of the operating modes in response to decoupling the field hydration system from the redox flow battery system, it is noted that the modified redox flow battery can still be operated in a discharge mode or a charge mode after decoupling the field hydration system from the redox flow battery system (for instance after the first and second electrolyte chambers are completely filled) so long as the first and second electrolyte chambers comprise a minimum volume of electrolyte necessary to perform the redox reaction..

Allowable Subject Matter
Claims 5-12, 16-19 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references (Evans’737, Sahu, Tucker and Lepp), cited in the above rejection, does not fairly teach or suggest (1) the second threshold level being higher than the first threshold level and lower than an upper threshold level of the first electrolyte chamber as recited in claims 5 & 21; and (2) a filtration system, bypass and diverter valves for directing water to drain and to the negative and positive electrolyte chambers as recited in claim 16. 

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Tucker is non-analogous to the redox flow battery of the present invention, the examiner respectfully disagrees. As noted in the above updated rejection of claim 1, in Tucker’s inventive embodiment, charging is performed by replacing the active material instead of recharging by providing electricity ([0026] & [0032]-[0034]). While Tucker’s inventive concept avoids limitations such as pH control, hydrogen-evolution side reaction, precipitation of iron salts, and durability commonly associated with the electrochemical charging cycle of redox flow batteries ([0025]), Tucker notes that said limitations have been overcome in recent years through decreased hydrogen generation during charging; increased iron plating density and efficiency; preventing precipitation of iron salts via complexation; and, manipulation of the redox window through modification of the iron ligand present in solution ([0031]). Accordingly, one skilled in the art would have found it obvious to alternatively perform charging of the redox flow battery by electricity such that charging occurs via oxidation and reduction of the first and second electrolytes. “Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment”. See MPEP 2144.07. 									As to applicant’s arguments that Tucker does not fairly teach or suggest the conductivity of the supplied water to be a result effective variable, it is noted that Tucker discloses the use of deionized water which has a low conductivity over tap or creek water (which generally have significantly higher conductivities) resulting in improved cell performance ([0061]). It is noted that the electrolyte conductivity is a result effective variable which affects the peak power of the redox flow battery ([0042]). As taught by Tucker, the peak power generally decreases with increasing concentration due to the viscosity and conductivity trends shown in figure 2. However, one skilled in the art readily understands that the conductivity of the electrolyte solution is influenced by the nature of water supply, in particular, whether or not ions are present in the water supply.												With regards to applicant’s arguments that Evans and Tucker do not describe a conductivity sensor, it is noted that the electrolyte conductivity is a result effective variable, as described above, which can influence the performance of the redox flow battery. As such, one skilled in the art readily understands that the conductivity of the supplied water would necessarily affect the conductivity of the electrolytes in the first and second electrolyte chambers since the water is mixed with the dry active materials to prepare the electrolyte. Therefore, it would have been obvious to one skilled in the art to provide a conductivity sensor to monitor the conductivity of the supplied water in order to optimize the peak power delivered by the redox flow battery. As to applicant’s arguments that Evans is silent as to the use of sensors for determine liquid levels in the electrolyte chambers, it is firstly noted that the present claims do not explicitly recite a sensor for determining liquid levels in the electrolyte chambers. Second, the use of sensors for determining liquid levels in electrolyte chambers of redox flow batteries is well-known as evidenced by Van Polen ([0001] & [0035]) which is cited as a pertinent reference in the conclusion section of the Office Action.								In response to applicant’s arguments that Lepp does not teach coupling a water supply to electrolyte chambers, the examiner notes that Lepp is cited to render obvious the use of detachable pipes for fluidly connecting the water source to the electrolyte tanks as a known means for conveying a fluid from one point to another. By providing a detachable piping structure, a system that is modularly customized for a wide variety of different capacity needs can be obtained as taught by Lepp ([0067]). Specifically, a detachable piping structure enables a flexible configuration of the redox flow system and allows deployment in locations with limited or irregular space constraints as taught by Lepp ([0066]). Similarly, it would have been obvious to detachably fluidly couple the water supply pump and water pipe of the field hydration system to a water source in order to allow flexibility in the water source. For instance, if the water source is a water tank, then the tank can be designed to hold a certain amount of water capable of delivering a desired battery capacity, output and the like. Furthermore, by fluidly detachably coupling the water supply pump to the water source, other possible sources of water (i.e second water tank or water source external to the redox flow battery system) can be used to improve system redundancy. Note that Tucker discloses a field hydration system comprising water which is used to prepare electrolytes for both negative and positive terminals of the redox flow battery While Tucker teaches manually supplying water to the first and second electrolyte chambers, it would have been obvious to use a water supply pump for supplying water form a supply source (i.e water tank, creek water or locally available water) in view of speed and efficiency. Tucker also describes specific advantages of using dry electrolytes of reduced delivery costs of the redox flow battery system due to absence of water or other solvent to be transported from the manufacturing facility to the end user at a separate end-use location as well as increased shelf life due the active materials not being in contact with each other until the time of use as taught by Tucker ([0034]). Accordingly, the redox flow battery delivered at the end-use location can be used as a fixed location, non-portable, on site energy storage once the redox flow battery is in operation after initiating the supply of water from the field hydration system.   
	Thus, in view of the foregoing, claims 1-4, 13-15 & 20 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Polen (US 2013/0269566 A1) teaches sensors for determining the liquid level in electrolyte chambers of redox flow batteries.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727